DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited in lines 5-6 “a measurement head which has a contact surface in contact with an object to be measured that is the mounted body or the placing surface, …”. The claimed language is confusing. It is unclear if “a measurement head” is claimed to be “the mounted body or the placing surface”, or “a contact surface” is claimed to be “the mounted body or the placing surface”, or “an object” is claimed to be “the mounted body or the placing surface”. For the purpose of compact prosecution, the examiner interprets the limitation as “a measurement head which has a contact surface in contact with an object to be measured, … wherein the object to be measured is the mounted body or the placing surface”.
Claims 2-6 and 8-14 are rejected since they inherit the deficiency from claim 1, which they are dependent from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. Patent No. 6,142,356).
Regarding to claim 1, insofar as the claim can be understood in view of the 112(b) rejection presented above, Yamazaki teaches a mounting apparatus, which mounts a mounting body on a mounted body (Fig. 3, mounts mounting body 116 on a mounted body 124), comprising:
a stage having a placing surface on which the mounted body is placed and a first heater that heats the placing surface (Fig. 3, column 9, lines 18-25, stage 110 having placing surface on which the mounted body 124 is placed and first heater 154 that heats the placing surface);
a measurement head which has a contact surface in contact with an object to be measured that is the mounted body or the placing surface, a measurement element that measures a temperature of the object to be measured via the contact surface, and a second heater that heats the contact surface, and which is driven in at least a direction orthogonal to the placing surface (Fig. 3, column 9, lines 38-42, measurement head 118 having temperature measurement element 156, the measurement head has a contact surface in contact with an object to be measured, measurement element 156 measures a temperature of the object to be measured via the contact surface, second heater 152 heats the contact surface, which is driven in direction orthogonal to the placing surface); and
a control unit which measures the temperature of the object to be measured based on a temperature detection value of the measurement element (Fig. 3, element 132), wherein the temperature detection value is obtained by respectively heating the placing surface and the contact surface to predetermined target temperatures by means of the first heater and the second heater (column 10, lines 47-52; column 11, lines 11-18).
Yamazaki teaches bringing the contact surface into contact with the object to be measured (column 4, step S12, column 10, lines 1-2), and the object to be measured in a state that heating by the second heater is stopped (column 11, lines 14-18).
However, Yamazaki does not explicit disclose bringing the contact surface into contact with the object to be measured in a state that heating by the second heater is stopped. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bring the contact surface into contact with the object to be measured in a state that heating by the second heater is stopped in order to avoid overheating due to additional thermal amount transferred to the object from the contact surface when the object touching the contact surface, thus to increase manufacturing yield.
Regarding to claim 2, Yamazaki teaches the measurement head is a bonding head which bonds the mounting body to the mounted body (Fig. 3, column 9, lines 12-13, the measurement head is a bonding head which bonds the mounting body 116, which is a semiconductor chip, to the mounted body 124).
Regarding to claim 3, Yamazaki teaches the control unit determines the temperature of the object to be measured or whether the temperature of the object to be measured is appropriate based on a change over time in the temperature detection value of the measurement element obtained when the contact surface is brought into contact with the object to be measured (column 10, lines 52-60).
Regarding to claim 4, Yamazaki teaches wherein the control unit corrects a control parameter of the first heater based on a measurement result of the temperature of the object to be measured (column 10, lines 47-51).
Regarding to claim 5, Yamazaki teaches a plurality of measurement points is set on the object to be measured, and the control unit performs the temperature measurement for the plurality of measurement points, and corrects the control parameter so that the measurement results are equal among the plurality of measurement points (column 13, lines 47-49, lines 55-57, the temperature is controlled to be at constant temperature. To be able to hold the temperature constant, feedback control is performed, such that measurements are performed at different times, and the control unit corrects the control parameter (turns on or off) according to the actual measurements, so that the measurement results are equal among the plurality of measurement points).
Regarding to claim 7, Yamazaki teaches a temperature measurement method, for measuring the temperature of an object to be measured which is a mounted body placed on a placing surface of a stage of a mounting apparatus or the placing surface of the stage by means of a measurement head (Fig. 3, measuring the temperature of an object to be measured which is a mounted body placed 124 on placing surface of a stage 110 of a mounting apparatus or the placing surface of the stage by means of a measurement head 118), the method comprising (the method steps are not claimed to impart in a specific order):
a step for heating the placing surface and a contact surface of the measurement head in contact with the object to be measured to specified target temperatures by means of a first heater arranged inside the stage and a second heater arranged on the measurement head (Figs. 3-4, column 9, lines 18-26, heating the placing surface and a contact surface of the measurement head 118 in contact with the object to be measured to specified target temperatures by means of a first heater 154 arranged inside the stage 110 and second heater 152 arranged on the measurement head 118);
a step for bringing the contact surface into contact with the object to be measured (column 4, step S12, column 10, lines 1-2); and
a step for measuring the temperature of the object to be measured based on a temperature detection value obtained by a temperature measurement element arranged on the measurement head during the contact (Fig, 3, Fig. 4, steps S13-S14, column 10, lines 12-17).
Yamazaki teaches bringing the contact surface into contact with the object to be measured (column 4, step S12, column 10, lines 1-2), and the object to be measured in a state that heating by the second heater is stopped (column 11, lines 14-18).
However, Yamazaki does not explicit disclose bringing the contact surface into contact with the object to be measured in a state that the second heater is stopped after the heating. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bring the contact surface into contact with the object to be measured in a state that the second heater is stopped after the heating in order to avoid overheating due to additional thermal amount transferred to the object from the contact surface when the object touching the contact surface, thus to increase manufacturing yield.
Regarding to claim 8, Yamazaki teaches the control unit determines the temperature of the object to be measured or whether the temperature of the object to be measured is appropriate based on a change over time in the temperature detection value of the measurement element obtained when the contact surface is brought into contact with the object to be measured (column 10, lines 52-60).
Regarding to claim 9, Yamazaki teaches wherein the control unit corrects a control parameter of the first heater based on a measurement result of the temperature of the object to be measured (column 10, lines 47-51).
Regarding to claim 10, Yamazaki teaches wherein the control unit corrects a control parameter of the first heater based on a measurement result of the temperature of the object to be measured (column 10, lines 47-51).
Allowable Subject Matter
Claims 6 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the measurement head further comprises a main body, and a measurement block having a smaller heat capacity than the main body and attached to the measurement head via a heat insulating material; the contact surface is an end surface of the measurement block; and the measurement element is arranged inside the measurement block” in combination with the limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the measurement head further comprises a main body, and a measurement block having a smaller heat capacity than the main body and attached to the measurement head via a heat insulating material; the contact surface is an end surface of the measurement block; and the measurement element is arranged inside the measurement block” in combination with the limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “the measurement head further comprises a main body, and a measurement block having a smaller heat capacity than the main body and attached to the measurement head via a heat insulating material; the contact surface is an end surface of the measurement block; and the measurement element is arranged inside the measurement block” in combination with the limitations recited in claims 1-2.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “the measurement head further comprises a main body, and a measurement block having a smaller heat capacity than the main body and attached to the measurement head via a heat insulating material; the contact surface is an end surface of the measurement block; and the measurement element is arranged inside the measurement block” in combination with the limitations recited in claims 1 and 3.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “the measurement head further comprises a main body, and a measurement block having a smaller heat capacity than the main body and attached to the measurement head via a heat insulating material; the contact surface is an end surface of the measurement block; and the measurement element is arranged inside the measurement block” in combination with the limitations recited in claims 1 and 4.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the measurement head further comprises a main body, and a measurement block having a smaller heat capacity than the main body and attached to the measurement head via a heat insulating material; the contact surface is an end surface of the measurement block; and the measurement element is arranged inside the measurement block” in combination with the limitations recited in claims 1 and 4-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828